



Exhibit 10.1
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
REFINANCING CREDIT AGREEMENT
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REFINANCING CREDIT AGREEMENT
(the "Amendment"), dated as of April 19, 2017, is made by and among WESTINGHOUSE
AIR BRAKE TECHNOLOGIES CORPORATION, a Delaware corporation, as a borrower (the
"Company"), WABTEC COÖPERATIEF U.A., a coöperatieve vereniging met uitsluiting
van aansprakelijkheid under the laws of the Netherlands, as a borrower ("WABTEC
UA" and together with the Company, collectively referred to as the "Borrowers"
and each, a "Borrower"), the GUARANTORS, the LENDERS party to the Credit
Agreement, and PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative
agent for the Lenders (the "Administrative Agent").
WHEREAS, the parties hereto are parties to that certain Second Amended and
Restated Refinancing Credit Agreement dated as of June 22, 2016 (the "Credit
Agreement"), pursuant to which the Lenders provided a revolving credit facility
and a delayed draw term loan to the Borrowers; and
WHEREAS, the Borrowers, the Lenders and the Administrative Agent desire to amend
the Credit Agreement as hereinafter provided.
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
1.Recitals. The foregoing recitals are incorporated herein by reference.
2.    Defined Terms. Capitalized terms not otherwise defined in this Amendment
have the meanings given to them in the Credit Agreement.
3.    Amendments to Credit Agreement.
(a)    Effective as of March 31, 2017, Section 1.1 [Certain Definitions] of the
Credit Agreement is hereby amended to amend and restate the following
definitions in their entirety:
EBITDA shall mean, for any period, Consolidated Net Income for such period plus,
to the extent deducted in determining such Consolidated Net Income, Interest
Expense, income tax expense, depreciation, amortization, losses from Asset
Dispositions, extraordinary losses, noncash losses from discontinued operations
and other noncash charges to net income for such period, one-time transaction
costs related to the LEY Acquisition in an aggregate amount not to exceed
$30,000,000, minus, to the extent added in determining such Consolidated Net
Income, noncash credits to net





--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REFINANCING
CREDIT AGREEMENT]


income, gains from Asset Dispositions, noncash gains from discontinued
operations, and other extraordinary income for such period; provided, however,
that in the event of an acquisition or disposition of a Subsidiary or material
line of business or a material division during the period of determination and
solely for the purposes of Section 8.2.13.2 [Leverage Ratio], such calculation
shall (a) in the case of such a disposition, exclude for the period of
determination, EBITDA attributable to the disposed Subsidiary, line of business,
or division as if such disposition had occurred at the beginning of such period
of determination and (b) in the case of such an acquisition, include for the
period of determination, EBITDA attributable to the acquired Subsidiary, line of
business, or division as if such acquisition had occurred at the beginning of
such period of determination.
Total Debt shall mean all Indebtedness of the Company and its Subsidiaries,
determined on a consolidated basis, including Contingent Liabilities incurred in
respect of letters of credit or bank guaranties (including Letters of Credit or
bank guaranties issued hereunder), but excluding all other Contingent
Liabilities, Hedging Liabilities, and obligations of a Loan Party arising from
any Performance Letter of Credit, surety bonds, performance bonds, bid bonds,
performance guaranties, or other similar obligations incurred in the ordinary
course of business and that do not support Indebtedness.
(b)    Section 1.1 [Certain Definitions] of the Credit Agreement is hereby
amended to amend and restate the following definition in its entirety:
Excluded Subsidiaries shall mean (a) any Subsidiary substantially all of the
assets of which consist of Capital Securities of other Subsidiaries, (b) any
Subsidiary with respect to which the Administrative Agent and the Company
reasonably agree that the joinder by such Subsidiary as a Guarantor would result
in adverse tax consequences to the Company or any Subsidiary, and (c) the
entities named on Schedule 1.1(E).
(c)    Effective as of March 31, 2017, Section 1.1 [Certain Definitions] of the
Credit Agreement is hereby amended to insert the following new definition in its
appropriate alphabetical position:
Performance Letter of Credit shall mean (a) a standby Letter of Credit issued to
secure performance obligations, including, without limitation, the performance
of services and/or delivery of goods by or on behalf of the Company and its
Subsidiaries, advance payment, retention or warranty obligations, in each case
in connection with


2

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REFINANCING
CREDIT AGREEMENT]


business activities of the Company or its Subsidiaries or bids for prospective
projects, and (b) a standby Letter of Credit issued to back a bank guarantee,
surety bond, performance bond, or other similar obligation in each case issued
to support obligations of the type described in clause (a).
(d)    Section 1.1 [Certain Definitions] of the Credit Agreement is hereby
amended to insert the following new definition in its appropriate alphabetical
position:
First Amendment Closing Date shall mean April 19, 2017.
(e)    Section 6.1.8 [Equity Ownership; Subsidiaries] of the Credit Agreement is
hereby amended by replacing in its entirety the phrase (i) "as of the Closing
Date" with the phrase "as of the First Amendment Closing Date" and (ii) "As of
the Closing Date" with the phrase "As of the First Amendment Closing Date".
(f)    Section 8.1.8 [Further Assurances; Joinder of Loan Parties] of the Credit
Agreement is hereby amended by replacing in its entirety the parenthetical
"(including, upon the acquisition or creation thereof, any Subsidiary acquired
or created after the Closing Date)" with the parenthetical "(including, upon the
acquisition or creation thereof, any Subsidiary (other than any Excluded
Subsidiary) acquired or created after the Closing Date)".
(g)    Section 8.1.9 [Excluded Subsidiaries] of the Credit Agreement is hereby
amended and restated in its entirety as follows:
8.1.9    Excluded Subsidiaries. In the event that (i) the operations or revenue
of any Excluded Subsidiary is no longer immaterial to the operations or income
of a Borrower and its other Subsidiaries, as reasonably determined by the
Administrative Agent in consultation with the Company, (ii) any Subsidiary that
is an Excluded Subsidiary pursuant to clauses (a) or (b) of the definition of
Excluded Subsidiary ceases to constitute an Excluded Subsidiary pursuant to such
clauses, or (iii) at any time the EBITDA of any Excluded Subsidiary shall equal
or exceed 5% of the total EBITDA of the Company and its Subsidiaries, then in
any such event, such entity shall cease to be an Excluded Subsidiary and shall
guaranty the Obligations of each Loan Party under the Loan Documents and become
a Loan Party hereunder by the execution and delivery of guaranties and other
documents including a Loan Party Joinder substantially in the form of
Exhibit 1.1(L).
(h)    Section 11.16 [Joinder of Loan Parties] of the Credit Agreement is hereby
amended and restated in its entirety as follows:
11.16    Joinder of Loan Parties. Each domestic Subsidiary (other than any
Excluded Subsidiary) that is acquired, formed or in


3

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REFINANCING
CREDIT AGREEMENT]


existence after the Closing Date shall join this Agreement as either a Borrower
or a Guarantor, as designated by the Borrowers and agreed to by the
Administrative Agent. The Loan Parties shall cause each such domestic Subsidiary
to deliver to the Administrative Agent within thirty (30) days (unless such time
period is extended in writing by the Administrative Agent) after the date of
organization or acquisition of such domestic Subsidiary, (i) a Loan Party
Joinder substantially in the form of Exhibit 1.1(L), pursuant to which such
domestic Subsidiary shall join this Agreement and other Loan Documents, as a
Borrower or a Guarantor, as applicable; and such domestic Subsidiary shall,
after acceptance by the Administrative Agent of such Loan Party Joinder, join
each of the other Loan Documents as set forth in such Loan Party Joinder,
(ii) deliver documents and other deliverables in the forms described in
Section 7 [First Loans and Letters of Credit], modified as appropriate to relate
to such domestic Subsidiary, and (iii) do all such other acts and things as the
Administrative Agent in its reasonable discretion may deem necessary or
advisable from time to time in order to more effectively carry out the
provisions and goals of this Agreement and the other Loan Documents.
(i)    Schedules. The Credit Agreement is hereby amended by replacing
(i) Schedule 1.1(E) [Excluded Subsidiaries], with the Schedule 1.1(E) attached
to and made a part of this Amendment and (ii) Schedule 6.1.8 – [Subsidiaries],
with the Schedule 6.1.8 attached to and made a part of this Amendment.
4.    Conditions of Effectiveness of Amendments and Consent. The effectiveness
of this Amendment is expressly conditioned upon satisfaction of each of the
following conditions precedent:
(a)    Execution and Delivery of Amendment. The Borrowers, the other Loan
Parties, the Required Lenders, and the Administrative Agent shall have executed
and delivered this Amendment to the Administrative Agent, and all other
documentation necessary for effectiveness of this Amendment shall have been
executed and delivered all to the satisfaction of the Administrative Agent.
(b)    Officer's Certificate. There shall be delivered to the Administrative
Agent for the benefit of each Lender a certificate, dated the date hereof and
signed by an authorized officer certifying that (i) all representations and
warranties of the Loan Parties set forth in the Credit Agreement and hereunder
are true and correct in all material respects, (ii) the Loan Parties are in
compliance with each of the covenants and conditions set forth in the Credit
Agreement and hereunder, (iii) since the date of the last audited financial
statements of the Borrowers delivered to the Administrative Agent there has been
no material adverse change in the financial condition, operations, assets,
business, or properties of the Loan Parties taken as a whole, and (iv) no Event
of Default or Potential Default exists.


4

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REFINANCING
CREDIT AGREEMENT]


(c)    Secretary's Certificate. There shall be delivered to the Administrative
Agent for the benefit of each Lender a certificate, dated the date hereof and
signed by the Secretary, an Assistant Secretary or authorized officer of each
Loan Party, certifying as appropriate as to:
(i)    all action taken by such party in connection with this Amendment and the
other documents executed and delivered in connection herewith, together with
authorizing resolutions on behalf of each of the Loan Parties evidencing the
same;
(ii)    the names of the officer or officers authorized to sign this Amendment
and the other documents executed and delivered in connection herewith and the
true signatures of such officer or officers and specifying the authorized
officers permitted to act on behalf of the Loan Parties for purposes of the Loan
Documents and the true signatures of such officers, on which the Administrative
Agent and each Lender may conclusively rely; and
(iii)    copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation and limited liability company agreement, in
each case as in effect on the date hereof, certified by the appropriate state
official where such documents are filed in a state office together with
certificates from the appropriate state officials as to the continued existence
and good standing of the Loan Party in each state where organized or qualified
to do business; provided, however, that the Loan Parties may, in lieu of
delivering copies of the foregoing organizational documents and good standing
certificates, certify that the organizational documents and good standing
certificates previously delivered by the Loan Parties to the Administrative
Agent remain in full force and effect and have not been modified, amended, or
rescinded.
(d)    Representations. Each of the Loan Parties represents and warrants to the
Administrative Agent and the Lenders that, by its execution and delivery hereof
to the Administrative Agent, after giving effect to this Amendment: (i) the
representations and warranties of the Loan Parties contained in Article 6 of the
Credit Agreement shall be true and correct on and as of the date hereof with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein); (ii) the
Loan Parties shall have performed and complied with all covenants and conditions
of the Credit Agreement and this Amendment; (iii) no Event of Default or
Potential Default under the Credit Agreement shall have occurred and be
continuing or shall exist, (iv) since the Closing Date of the Credit Agreement
no event has occurred which would have a Material Adverse Effect, and (v) there
are no actions, suits, investigations, litigation or governmental proceedings
pending or, to the Loans Parties' knowledge, threatened against any of the Loan
Parties that could reasonably be expected to have a Material Adverse Effect.
(e)    Consents. All material consents required to effectuate the transactions
contemplated by this Amendment and the other Loan Documents shall have been
obtained and are in full force and effect.


5

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REFINANCING
CREDIT AGREEMENT]


(f)    Confirmation of Guaranty. Each of the Guarantors confirms that they have
read and understand this Amendment. In order to induce the Lenders and the
Administrative Agent to enter into this Amendment, each of the Guarantors:
(i) consents to the Amendment and the transactions contemplated thereby;
(ii) ratifies and confirms each of the Loan Documents to which it is a party;
(iii) ratifies, agrees and confirms that it has been a Guarantor and a Loan
Party at all times since it became a Guarantor and a Loan Party and from and
after the date hereof, each Guarantor shall continue to be a Guarantor and a
Loan Party in accordance with the terms of the Loan Documents, as the same may
be amended in connection with this Amendment and the transactions contemplated
thereby; and (iv) hereby ratifies and confirms its obligations under each of the
Loan Documents (including all exhibits and schedules thereto), as the same may
be amended in connection with this Amendment and the transactions contemplated
thereby, by signing below as indicated and hereby acknowledges and agrees that
nothing contained in any of such Loan Documents is intended to create, nor shall
it constitute an interruption, suspension of continuity, satisfaction, discharge
of prior duties, novation or termination of the indebtedness, loans,
liabilities, expenses, guaranty or obligations of any of the Loan Parties under
the Credit Agreement or any other such Loan Document.
(g)    Legal Details. All legal details and proceedings in connection with the
transactions contemplated by this Amendment and the other Loan Documents shall
be in form and substance satisfactory to the Administrative Agent and counsel
for the Administrative Agent, and the Administrative Agent shall have received
all such other counterpart originals or certified or other copies of such
documents and proceedings in connection with such transactions, in form and
substance satisfactory to the Administrative Agent and its counsel, as the
Administrative Agent or its counsel may reasonably request.
(h)    Payment of Fees. The Borrowers shall have paid to the Administrative
Agent all fees, costs and expenses payable to the Administrative Agent, for
which the Administrative Agent is entitled to be reimbursed, including but not
limited to the fees and expenses of the Administrative Agent's legal counsel.
5.    Force and Effect. Except as otherwise expressly modified by this
Amendment, the Credit Agreement and the other Loan Documents are hereby ratified
and confirmed and shall remain in full force and effect after the date hereof.
6.    Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.
7.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
8.    Entire Agreement. This Amendment constitutes the entire understanding
among the parties hereto with respect to the subject matter hereof and
supersedes any prior agreements, written or oral, with respect thereto.


6

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REFINANCING
CREDIT AGREEMENT]


9.    Loan Document Pursuant to Credit Agreement. This Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with all of the terms and provisions of
the Credit Agreement.
10.    Governing Law. This Amendment shall be deemed to be a contract under the
Laws of the State of New York and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without regard to its conflict of laws principles.
11.    Effective Date. This Amendment shall be dated as of and shall be binding,
effective and enforceable upon the date of satisfaction of all conditions set
forth in Section 4 hereof, and from and after such date this Amendment shall be
binding upon the Borrowers, each Lender and the Administrative Agent, and their
respective successors and assigns permitted by the Credit Agreement.
12.    No Novation. This Amendment amends the Credit Agreement, but is not
intended to constitute, and does not constitute, a novation of the Obligations
of the Loan Parties under the Credit Agreement or any other Loan Document.
13.    Counterparts. This Amendment may be signed in counterparts (by facsimile
transmission or otherwise) but all of such counterparts together shall
constitute one and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOLLOWS]



IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.
BORROWERS:


WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION,
a Delaware corporation


By:    /s/Brian Kelly             (SEAL)
Name: Brian Kelly
Title: Treasurer and Vice President of Tax


WABTEC COÖPERATIEF U.A.,
a coöperatieve vereniging met uitsluiting van aansprakelijkheid under the laws
of the Netherlands


By:    /s/ Patrick D. Dugan          (SEAL)
Name: Patrick D. Dugan
Title: Authorized Person












GUARANTORS:



MOTIVEPOWER, INC.,
a Delaware corporation;
RAILROAD FRICTION PRODUCTS CORPORATION,
a Delaware corporation;
RICON CORP.,
a California corporation;
SCHAEFER EQUIPMENT, INC.,
an Ohio corporation;
YOUNG TOUCHSTONE COMPANY,
a Wisconsin corporation;
STANDARD CAR TRUCK COMPANY,
a Delaware corporation;
DUROX COMPANY,
an Ohio corporation;
G&B SPECIALTIES, INC.,
a Pennsylvania corporation;
XORAIL, INC.,
a Florida corporation;
WABTEC INTERNATIONAL, INC.,
a Delaware corporation;
RFPC HOLDING CORP.,
a Delaware corporation;
WABTEC HOLDING CORP.,
a Delaware corporation;
TURBONETICS HOLDINGS, INC.,
a Delaware corporation;
BARBER STEEL FOUNDRY CORP.,
a Delaware corporation;
LONGWOOD ELASTOMERS, INC.,
a Virginia corporation;
LONGWOOD INDUSTRIES, INC.,
a New Jersey corporation;
LONGWOOD INTERNATIONAL, INC.,
a Delaware corporation;
RCL, L.L.C.,
a Tennessee limited liability company;
WABTEC RAILWAY ELECTRONICS, INC.,
a Delaware corporation;
WABTEC RAILWAY ELECTRONICS MANUFACTURING, INC.,
a Delaware corporation;
TRANSTECH OF SOUTH CAROLINA, INC.,
a Delaware corporation


By:     /s/ Patrick D. Dugan             (SEAL)
Name:    Patrick D. Dugan
Title:    Vice President, Finance of each Guarantor listed above



WORKHORSE RAIL, LLC,
a Pennsylvania limited liability company

By:     /s/ David M. Seitz                     (SEAL)
Name: David M. Seitz    
Title: Vice President & Secretary    
RAILROAD CONTROLS, L.P.,
a Texas limited partnership
By: RCL, L.L.C., its General Partner
By:     /s/ Patrick D. Dugan             (SEAL)
Name: Patrick D. Dugan
Title: Vice President, Finance
THERMAL TRANSFER CORPORATION,
a Delaware corporation


By:     /s/ David M. Seitz             (SEAL)
Name: David M. Seitz
Title: Vice President & Secretary
AERO TRANSPORTATION PRODUCTS, INC.,
a Missouri corporation


By:     /s/ David M. Seitz             (SEAL)
Name: David M. Seitz
Title: Vice President & Secretary







PNC BANK, NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent

By:    /s/ Tracy J. DeCock            
Name:    Tracy J. DeCock            
Title:    Senior Vice President                    





JPMORGAN CHASE BANK, N.A.

By:    /s/John Malone            
Name:    John Malone                
Title:    Managing Director            





BANK OF AMERICA, N.A.

By:    /s/Susan Rich                
Name:    Susan Rich                
Title:    Vice President                





HSBC BANK USA, NATIONAL ASSOCIATION

By:    /s/Ross Graney            
Name:    Ross Graney                
Title:    Assistant Vice President        




7

--------------------------------------------------------------------------------


[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REFINANCING
CREDIT AGREEMENT]




HSBC FRANCE, S.A.

By:    /s/Ludovic Lepic            
Name:    Ludovic Lepic                
Title:    Director                





SOCIÉTÉ GÉNÉRALE

By:    /s/Joseph Moreno                    
Name:    Joseph Moreno            
Title:    Managing Director            





CITIZENS BANK OF PENNSYLVANIA

By:    /s/Carl S. Tabacjar, Jr.            
Name:    Carl S. Tabacjar, Jr.            
Title:    Senior Vice President            





BRANCH BANKING AND TRUST COMPANY

By:    /s/Daniel Miller            
Name:    Danial Miller                
Title:    Vice President                





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

By:    /s/George Stoecklein            
Name:    George Stoecklein            
Title:    Managing Director            





CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

By:    /s/Michael Madnick            
Name:    Michael Madnick            
Title:    Managing Director            


By:    /s/Alistair Anderson            
Name:    Alistair Anderson            
Title:    Vice President            





TD BANK, N.A.

By:    /s/Craig Welch            
Name:    Craig Welch            
Title:    Senior Vice President        





WELLS FARGO BANK, NATIONAL ASSOCIATION

By:    /s/ Thomas M. Molitor        
Name:    Thomas M. Molitor            
Title:    Managing Director            





THE BANK OF NOVA SCOTIA

By:    /s/ Sangeeta Shah            
Name:    Sangeeta Shah                
Title:    Director                



THE HUNTINGTON NATIONAL BANK

By:    /s/Michael Kiss            
Name:    Michael Kiss                
Title:    Vice President                



FIRST NATIONAL BANK OF PENNSYLVANIA

By:    /s/Brad Johnston            
Name:    Brad Johnston                
Title:    Vice President                



U.S. BANK NATIONAL ASSOCIATION

By:    /s/ Paul F. Johnson            
Name:    Paul F. Johnson            
Title:    Vice President                



BANK OF THE WEST

By:    /s/ Harry Yergey            
Name:    Harry Yergey                
Title:    Managing Director            


By:    /s/ Michael Weinert            
Name:    Michael Weinert            
Title:    Director                




CITIBANK, N.A.

By:    /s/Shawna Elkus                    
Name:    Shawna Elkus
Title:    Senior Vice President



FIRST COMMONWEALTH BANK

By:    /s/ Neil Corry-Roberts            
Name:    Neil Corry-Roberts            
Title:    Senior Vice President            



THE PRIVATEBANK AND TRUST COMPANY

By:    /s/Anne M. Westbrook        
Name:    Anne M. Westbrook            
Title:    Managing Director            



DOLLAR BANK, FEDERAL SAVINGS BANK

By:    /s/ Brian E. Waychoff            
Name:    Brian E. Waychoff            
Title:    Vice President                





NORTHWEST BANK

By:    /s/ C. Forrest Tefft            
Name:    C. Forrest Tefft            
Title:    Senior Vice President            



KEYBANK NATIONAL ASSOCIATION

By:    /s/ Philip R. Medsger            
Name:    Philip R. Medsger            
Title:    Senior Vice President            







SCHEDULE 1.1(E)
[Excluded Subsidiaries]
(Attached)



SCHEDULE 6.1.8
[Subsidiaries]
(Attached)







